IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MARTIN CENTENO,                                        No. 67915
                  Appellant,
                  vs.
                  B. QUEEN VICTORIA, LLC; AND
                  ABSOLUTE COLLECTION SERVICE,
                  INC.,
                                                                             FILED
                  Respondents.                                                JAN 2 7 2016
                                                                           TRACIE K. UNDEMAN
                                                                        CLERK OF SUPREME COURT
                                                                        EY
                                                                               DEPUTY CLERK




                                   ORDER OF REVERSAL AND REMAND
                              This is a pro se appeal from a district court summary
                  judgment in a real property action. Eighth Judicial District Court, Clark
                  County; Kenneth C. Cory, Judge.
                              Having considered the record and the parties' arguments, we
                  conclude that summary judgment was improper. As a threshold matter,
                  we conclude that appellant has standing to allege that respondent
                  Absolute Collection Service did not mail the notices required under NRS
                  Chapter 116. Generally speaking, a quitclaim deed "is sufficient to convey
                  whatever interest the grantor had in the property at the time the
                  conveyance was made," Brophy Min,. Co. v. Brophy & Dale Gold & Silver
                  Min. Co., 15 Nev. 101, 107 (1880), which, in this case, includes Victoria
                  Family Trust's (VFT) right to contest whether Absolute Collection mailed
                  the notices in compliance with NRS Chapter 116.            CI 23 Am. Jur. 2d
                  Deeds § 277 (2013) ("[C]ourts agree that a quitclaim deed, unless a
                  contrary intent appears, passes all the right, title, and interest which the
                  grantor has at the time of making the deed, which is capable of being
SUPREME COURT
      OF
    NEVADA

(0) 1.947A e4.•
                transferred by deed."). While we recognize that the deed in this case did
                not convey 100 percent of VFT's interest in the subject property,
                respondents have not explained why this distinction would warrant
                deviating from the aforementioned general rule. Accordingly, we conclude
                that appellant has standing to challenge whether Absolute Collection
                mailed the notices in compliance with NRS Chapter 116.          Cf. Arguello v.
                Sunset Station, Inc.,    127 Nev. 365, 368, 252 P.3d 206, 208 (2011)
                (observing that the issue of standing "overlaps with" the inquiry into
                whether a party is a real party in interest under NRCP 17(a) and that "[a]
                real party in interest is one who possesses the right to enforce the claim
                and has a significant interest in the litigation" (quotation omitted)).
                            Additionally, we conclude that summary judgment was
                improper, as a genuine issue of material fact exists as to whether Absolute
                Collection mailed the notices in compliance with NRS Chapter 116.           See

                Wood v. Safeway, Inc.,    121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005)
                (reviewing a summary judgment de novo and recognizing that summary
                judgment is appropriate only if the pleadings and other evidence on file,
                viewed in the light most favorable to the nonmoving party, demonstrate
                that no genuine issue of material fact remains in dispute).                  In

                particular, based on the current record, the affidavits of non-receipt
                from VFT's co-trustee and from VFT's tenant were sufficient to create a
                question of fact as to whether Absolute Collection mailed the notices in
                compliance with NRS Chapter 116.              See Liberty Mat. Ins. Co. v.
                Caterpillar Tractor Co., 353 N.W.2d 854, 858 (Iowa 1984) ("Proof that an
                addressee did not receive a piece of mail is competent evidence that it was
                not mailed."); Pizitz v. Ryan, 403 So. 2d 222, 223 (Ala. 1981) (same);


SUPREME COURT
     OF
   NEVADA
                                                       2
(0) 1947A •n9
                Jensen v. Traders & Gen. Ins. Co., 296 P.2d 434, 436 (Cal. Ct. App. 1956)
                (same). Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 1



                                                                     , C.J.
                                          Parraguirre


                                                                                   J.
                Douglas                                     Cherry




                cc: Hon. Kenneth C. Cory, District Judge
                     Martin Centeno
                     Charles L. Geisendorf, Ltd.
                     Hafter Law
                     Eighth District Court Clerk




                      'In rendering this disposition, we have not considered respondents'
                arguments that were not made in district court, including the argument
                regarding NRS 116.31166. Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52,
                623 P.2d 981, 983 (1981). To the extent that respondents made an
                argument regarding NRS 163.110 in district court, the record before us is
                insufficiently developed to determine whether such an argument may
                have had merit.


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A